MEMORANDUM **
Federal prisoner Henderson Houghton appeals pro se the district court’s order denying his motion to vacate or set aside a final order of forfeiture regarding property used to commit child pornography offenses in violation of 18 U.S.C. § 2252A(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, see United States v. Kim, 94 F.3d 1247, 1249 (9th Cir.1996), and we affirm.
Houghton contends his due process rights were violated because he received insufficient notice of the post-conviction forfeiture proceedings and because he was given insufficient time to respond to government filings during those proceedings. We disagree. Houghton’s property interest was forfeited upon his *132conviction. See 18 U.S.C. § 2253(a). Notice of forfeiture was properly provided to Houghton in the indictment and the judgment of conviction. See Fed.R.Crim.P. 32.2(a)-(b). Houghton had no right to participate in the ancillary forfeiture proceedings which determine the property rights of third parties. Cf. United States v. Bennett, 147 F.3d 912, 914 (9th Cir.1998) (holding preliminary order of forfeiture is a final, appealable order as to the defendant). Even assuming Houghton was entitled to notice of the proceedings, the record indicates the government provided adequate notice. See United States v. Real Property, 135 F.3d 1312, 1316 (9th Cir.1998).
Houghton also contends the district court erred by allowing the forfeiture proceedings to go forward before there was a final disposition of his criminal conviction on direct appeal. We reject this contention because the district court was not required to stay forfeiture proceedings pending Houghton’s direct appeal. Cf. Fed.R.Crim.P. 32.2(d) (explaining that a district court may stay an order of forfeiture pending a direct appeal, but that such a stay does not delay the ancillary forfeiture proceedings).
We decline to reach arguments Houghton raises for the first time in his reply brief. See Eberle v. City of Anaheim, 901 F.2d 814, 818 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.